DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019; 09/24/2019; 06/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 21-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fassbender et al. (US. Pub: 2016/0165691 A1). 
Regarding claim 16, Fassbender discloses (in at least fig. 2) an arrangement for lighting a rail vehicle, the arrangement comprising: at least one energy source (the voltage source; see fig. 2); at least one controller (206); at least one lighting device (223a, 223b); at least one electrical line (110, 114) for connecting said at least one energy source to said at least one controller (206); and at least one electrical line (116, 118) for connecting said at least one controller (206) to said at least one lighting device (223a, 223b); each said at least one lighting device (223a) being adjacent said at least one controller (206); but Fassbender is silent about said at least one controller and said at least one lighting device being integral.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the controller of Fassbender integral with the light emitting device for the benefit of providing a more compact device. Furthermore, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. 
Regarding claim 17, Fassbender does not expressly disclose said at least one controller and said at least one lighting device are formed as one module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the controller and the lighting device of Fassbender as one module in order to provide a more compact device. Furthermore, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. Kim et al. (US. Pub: 2017/0171949 A1) disclose (in at least fig. 4) at least one controller (313, 323, 333) and at least one lighting device (310, 320, 330) are formed as one module. 
Regarding claim 18, Fassbender discloses (in at least fig. 2) said at least one controller (206) and said at least one lighting device (223) are encapsulated, welded, screwed or cast inside one another or to one another.
Regarding claim 21, Fassbender discloses (in at least figs. 2-6; [0018]-[0019]; [0067]) said at least one controller adjacent said at least one lighting device and said at least one controller of said control technology have a wireless or wired communication connection.

Regarding claim 23, Fassbender discloses (in at least fig. 2) said electrical lines are configured as a bus system.
Regarding claim 24, Fassbender discloses (in at least fig. 2) each said at least one controller (206) monitors said at least one lighting device (223).
Regarding claim 25, Fassbender discloses (in at least fig. 2) said at least one lighting device (223) includes one or more light sources ([0031]).
Regarding claim 26, Fassbender discloses (in at least fig. 2) said at least one lighting device uses LED technology, xenon technology or halogen technology ([0031]).
Regarding claim 29, Fassbender discloses (in at least figs. 2-6) said at least one lighting device (223) is configured to be put into at least one operating state by said at least one controller (206).

Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US. Pub: 2013/0093324 A1) and Tanaka et al. (US. Pub: 2011/0018441 A1).
Regarding claim 16, Brown discloses (in at least fig. 1) an arrangement for lighting a rail vehicle, the arrangement comprising: at least one energy source (30); at least one controller (36); at least one lighting device (22, 24); at least one electrical line (32) for connecting said at least one energy source (30) to said at least one controller (36); and at least one electrical line (38A) for connecting said at least one controller (36) to said at least one lighting device (22, 24); each said at least one lighting device (22, 24) being adjacent said at least one controller (36); but is silent about said at least one controller and said at least one lighting device being integral.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the controller of Brown integral with the light emitting device for the benefit of providing a more compact device. Furthermore, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. 
Regarding claim 17, Brown does not expressly disclose said at least one controller and said at least one lighting device are formed as one module.

Regarding claim 18, Brown discloses (in at least fig. 1) said at least one controller (36) and said at least one lighting device (22, 24) are encapsulated, welded, screwed or cast inside one another or to one another.
Regarding claim 19, Brown discloses (in at least fig. 1; [0015]-[0016]) said at least one controller (36) has an interface to control technology of the rail vehicle.
Regarding claim 20, Brown discloses (in at least fig. 1; [0015]-[0016]) said control technology includes at least one central controller ([0016]; i.e. the microprocessor).
Regarding claim 21, Brown discloses (in at least fig. 1) said at least one controller (36) adjacent said at least one lighting device (22, 24) and said at least one controller of said control technology have a wireless or wired communication connection ([0017]).
Regarding claim 22, Brown discloses (in at least fig. 1; [0017]) said wireless or wired communication connection has coding.
Regarding claim 23, Brown discloses (in at least fig. 1) said electrical lines are configured as a bus system.
Regarding claim 24, Brown discloses (in at least fig. 1) each said at least one controller (36) monitors said at least one lighting device (22, 24).
Regarding claim 25, Brown discloses (in at least fig. 1) at least one lighting device (22, 24) includes one or more light sources (26).
Regarding claim 26, Brown discloses (in at least fig. 1) said at least one lighting device (22, 24) uses LED technology, xenon technology or halogen technology ([0005]).
Regarding claims 27 and 28, Brown does not expressly disclose each said at least one lighting device has a dedicated or actuated manually or automatically fuse.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a dedicated or manually or automatically fuse in the device of Brown for the benefit of providing overcurrent protection for the device. 
Regarding claim 29, Brown discloses (in at least fig. 1) said at least one lighting device (22) is configured to be put into at least one operating state by said at least one controller ([0006]).
Regarding claim 30, Brown discloses (in at least fig. 1) said at least one operating state includes an emergency lighting state, a daytime lighting state or a night-time lighting state ([0006]).
Regarding claim 31, Brown discloses (in at least fig. 1) a rail vehicle, comprising at least one driven or non-driven car, and an arrangement according to claim 16. 
	Note: the claims are also rejected by Tanaka et al. (US. Pub: 2011/0018441 A1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant disclosure. See the list in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875